Exhibit 10.2

DONNELLEY FINANCIAL SOLUTIONS, INC.

PERFORMANCE RESTRICTED STOCK UNIT AWARD

(2016 PIP)

This Performance Restricted Stock Unit Award (“Award”) is granted as of [●],
20     (the “Grant Date”) by Donnelley Financial Solutions, Inc., a Delaware
corporation (the “Company”), to XXXXXX (“Grantee”).

1.    Grant of Award. This Award is granted as an incentive for Grantee to
remain an employee of the Company and share in the future success of the
Company. The Company hereby grants to Grantee XXXXX performance restricted stock
units (the “PRSUs”), subject to the restrictions and on the terms and conditions
set forth herein. This Award is made pursuant to the provisions of the Company’s
2016 Amended and Restated Performance Incentive Plan (the “2016 PIP”).
Capitalized terms not defined herein shall have the meanings specified in the
2016 PIP. Grantee shall indicate acceptance of this Award by signing and
returning a copy hereof.

2.    Vesting. The PRSUs will be earned subject to the attainment of the
performance condition as established by the Committee and set forth on Exhibit A
hereto (the “Performance Condition”) for the applicable performance period (the
“Performance Period”) as established by the Committee and set forth on Exhibit A
and subject to the time-based vesting conditions set forth below. The Committee
shall determine the attainment of the Performance Condition after the
Performance Period.

3.    Treatment Upon Separation from Service.

(a)    Notwithstanding any other agreement with Grantee to the contrary, if
Grantee’s employment terminates by reason of death or Disability (as defined in
the applicable Company long-term disability policy as in effect at the time of
Grantee’s disability) the unvested PRSUs shall become fully vested and payable.

(b)    Subject to paragraph 4 below and the terms and conditions of any
employment agreement between Grantee and the Company, if Grantee’s employment
terminates for any reason other than as set forth above, any unvested PRSUs
shall be forfeited.

4.    Treatment upon Change in Control.

(a)    Notwithstanding any other agreement with Grantee to the contrary, upon
the date of a Change in Control, each Performance Condition shall be deemed met
at the target performance level with respect to each open Performance Period.
Such PRSUs will continue to remain subject to time-based vesting until the end
of the Performance Period; provided, however, that if on or within three months
prior to or two years after the date of such Change in Control, Grantee’s
employment is terminated by the Company or any successor entity thereto without
Cause (as defined below), or Grantee resigns his or her employment with Good
Reason (as defined below), all of the PRSUs earned pursuant to this paragraph 4
shall immediately vest and become payable as of the date of such termination of
employment. Unless otherwise defined in Grantee’s employment agreement or other
arrangement with the Company, “Cause” and “Good Reason” shall have the meanings
ascribed to them below.



--------------------------------------------------------------------------------

(b)    “Cause” means (i) Grantee’s willful and continued failure to perform
substantially his or her duties with the Company (other than any such failure
resulting from Grantee’s incapacity due to physical or mental illness or any
such failure subsequent to Grantee’s being delivered a notice of termination
without Cause) after a written demand for substantial performance is delivered
to Grantee by the Group President, the Chief Executive Officer, or the Board
that identifies the manner in which Grantee has not performed his or her duties,
(ii) Grantee’s willful engaging in conduct which is demonstrably and materially
injurious (monetarily or otherwise) to the business, reputation, character or
community standing of the Company, (iii) conviction of or the pleading of nolo
contendere with regard to a felony or any crime involving fraud, dishonesty or
moral turpitude, or (iv) a refusal or failure to attempt in good faith to follow
the written direction of the Group President, the Chief Executive Officer, or
the Board (provided that such written direction is consistent with Grantee’s
duty and station) promptly upon receipt of such written direction. For the
purposes of this definition, no act or failure to act by Grantee shall be
considered “willful” unless done or omitted to be done by Grantee in bad faith
and without reasonable belief that Grantee’s action or omission was in the best
interests of the Company. Any act, or failure to act, based upon authority given
pursuant to a resolution duly adopted by the Board or based upon the advice of
the Company’s principal outside counsel shall be conclusively presumed to be
done, or omitted to be done, by Grantee in good faith and in the best interests
of the Company. Notwithstanding the foregoing, the Company shall provide Grantee
with a reasonable amount of time, after a notice and demand for substantial
performance is delivered to Grantee, to cure any such failure to perform, and if
such failure is so cured within a reasonable time (which shall be no less than
thirty (30) days) thereafter, such failure shall not be deemed to have occurred.

(c)    “Good Reason” means, without Grantee’s express written consent, the
occurrence of any of the following events: (i) a change in Grantee’s duties or
responsibilities (including reporting responsibilities) that taken as a whole
represents a material and adverse diminution of Grantee’s duties,
responsibilities or status with the Company (other than a temporary change that
results from or relates to Grantee’s incapacitation due to physical or mental
illness), (ii) a reduction by the Company in Grantee’s rate of annual base
salary or annual target bonus opportunity (including any material and adverse
change in the formula for such annual bonus target) as the same may be increased
from time to time, (iii) any requirement of the Company that Grantee’s office be
more than seventy-five (75) miles from Grantee’s then-primary work location, or
(iv) any material breach by the Company of any employment agreement between
Grantee and the Company. Notwithstanding the foregoing, a Good Reason event
shall not be deemed to have occurred if the Company cures such action, failure
or breach within thirty (30) days after receipt of notice thereof given by
Grantee. Grantee’s right to terminate employment for Good Reason shall not be
affected by Grantee’s incapacities due to mental or physical illness and
Grantee’s continued employment shall not constitute consent to, or a waiver of
rights with respect to, any event or condition constituting Good Reason;
provided, however, that Grantee must provide notice of termination of employment
within ninety (90) days following Grantee’s knowledge of an event constituting
Good Reason or such event shall not constitute Good Reason under this Agreement.

 

-2-



--------------------------------------------------------------------------------

5.    Period of Restriction.

(a)    Performance-Based Vesting. Subject to Grantee’s continued employment with
the Company through the end of the Performance Period, the performance-based
vesting restrictions set forth in this Award with respect to the PRSUs shall
lapse upon certification by the Committee that the Performance Condition for the
Performance Period set forth on Exhibit A has been satisfied (the “Performance
Vesting Date”). Unless the vesting of the PRSUs is accelerated under the
circumstances set forth above, if the Performance Condition is not satisfied,
then the PRSUs shall be forfeited.

(b)    Time-Based Vesting. In addition to satisfying the Performance Condition
as described above, the PRSUs shall also be subject to the time-based vesting
conditions set forth on Exhibit A.

6.    Issuance of Common Stock in Satisfaction of PRSUs. As soon as practicable,
but not more than 21⁄2 months following achievement of of the Performance
Condition and the applicable time-based vesting condition, the Company shall
issue one share of common stock of the Company (“Common Stock”) to Grantee for
each PRSU that has vested on such date. Each PRSU shall be cancelled upon the
issuance of a share of Common Stock with respect thereto.

7.    Dividends. No dividends or dividend equivalents will accrue with respect
to the PRSUs.

8.    Rights as a Shareholder. Prior to issuance, Grantee shall not have the
right to vote, nor have any other rights of ownership in, the shares of Common
Stock to be issued in satisfaction of PRSUs upon their vesting.

9.    Withholding Taxes.

(a)    As a condition precedent to the issuance to Grantee of any shares of
Common Stock pursuant to this Award, Grantee shall, upon request by the Company,
pay to the Company such amount of cash as the Company may be required, under all
applicable federal, state, local or other laws or regulations, to withhold and
pay over as income or other withholding taxes (the “Required Tax Payments”) with
respect to the Award. If Grantee shall fail to advance the Required Tax Payments
after request by the Company, the Company may, in its discretion, deduct any
Required Tax Payments from any amount then or thereafter payable by the Company
to Grantee.

(b)    Grantee may elect to satisfy his obligation to advance the Required Tax
Payments by any of the following means: (1) a cash payment to the Company,
(2) delivery to the Company of previously owned whole shares of Common Stock for
which Grantee has good title, free and clear of all liens and encumbrances,
having a fair market value, determined as of the date the obligation to withhold
or pay taxes first arises in connection

 

-3-



--------------------------------------------------------------------------------

with the Award (the “Tax Date”), equal to the Required Tax Payments,
(3) directing the Company to withhold a number of shares of Common Stock
otherwise issuable to Grantee pursuant to this Award having a fair market value,
determined as of the Tax Date, equal to the Required Tax Payments or (4) any
combination of (1)-(3). Any fraction of a share of Common Stock which would be
required to satisfy such an obligation shall be disregarded and the remaining
amount due shall be paid in cash by Grantee. No certificate representing a share
of Common Stock shall be delivered until the Required Tax Payments have been
satisfied in full. For purposes of this Award, the fair market value of a share
of Common Stock on a specified date shall be determined by reference to the
closing stock price in trading of the Common Stock on such date or, if no such
trading in the Common Stock occurred on such date, then on the next preceding
date when such trading occurred.

10.    Non-Solicitation.

(a)    Grantee hereby acknowledges that the Company’s relationship with the
customer or customers Grantee serves, and with other employees, is special and
unique, based upon the development and maintenance of good will resulting from
the customers’ and other employees’ contacts with the Company and its employees,
including Grantee. As a result of Grantee’s position and customer contacts,
Grantee recognizes that Grantee will gain valuable information about (i) the
Company’s relationship with its customers, their buying habits, special needs,
and purchasing policies, (ii) the Company’s pricing policies, purchasing
policies, profit structures, and margin needs, (iii) the skills, capabilities
and other employment-related information relating to Company employees, and
(iv) and other matters of which Grantee would not otherwise know and that is not
otherwise readily available. Such knowledge is essential to the business of the
Company and Grantee recognizes that, if Grantee has a Separation from Service,
the Company will be required to rebuild that customer relationship to retain the
customer’s business. Grantee recognizes that during a period following
Separation from Service, the Company is entitled to protection from Grantee’s
use of the information and customer and employee relationships with which
Grantee has been entrusted by the Company during Grantee’s employment.

(b)     Grantee acknowledges and agrees that any injury to the Company’s
customer relationships, or the loss of those relationships, would cause
irreparable harm to the Company. Accordingly, Grantee shall not, while employed
by the Company and for a period of one year from the date of Grantee’s
Separation from Service for any reason, including Separation from Service
initiated by the Company with or without cause, directly or indirectly, either
on Grantee’s own behalf or on behalf of any other person, firm or entity,
solicit or provide services that are the same as or similar to the services the
Company provided or offered while Grantee was employed by the Company to any
customer or prospective customer of the Company (i) with whom Grantee had direct
contact during the last two years of Grantee’s employment with the Company or
about whom Grantee learned confidential information as a result of his or her
employment with the Company or (ii) with whom any person over whom Grantee had
supervisory authority at any time had direct contact during the last two years
of Grantee’s employment with the Company or about whom such person learned
confidential information as a result of his or her employment with the Company.

 

-4-



--------------------------------------------------------------------------------

(c)    Grantee shall not, while employed by the Company and for a period of two
years following Grantee’s Separation from Service for any reason, including
Separation from Service initiated by the Company with or without cause, either
directly or indirectly solicit, induce or encourage any individual who was a
Company employee at the time of, or within six months prior to, Grantee’s
Separation from Service, to terminate their employment with the Company or
accept employment with any entity, including but not limited to a competitor,
supplier or customer of the Company, nor shall Grantee cooperate with any others
in doing or attempting to do so. As used herein, the term “solicit, induce or
encourage” includes, but is not limited to, (i) initiating communications with a
Company employee relating to possible employment, (ii) offering bonuses or other
compensation to encourage a Company employee to terminate his or her employment
with the Company and accept employment with any entity, including but not
limited to a competitor, supplier or customer of the Company, or (iii) referring
Company employees to personnel or agents employed by any entity, including but
not limited to competitors, suppliers or customers of the Company.

(d)    Grantee acknowledges that the non-solicitation restrictions set forth in
this Section 10 apply whether or not the Shares subject to this Award actually
vest.

11.    Miscellaneous.

(a)    The Company shall pay all original issue or transfer taxes with respect
to the issuance or delivery of the shares of Common Stock pursuant hereto and
all other fees and expenses necessarily incurred by the Company in connection
therewith, and will use reasonable efforts to comply with all laws and
regulations which, in the opinion of counsel for the Company, shall be
applicable thereto.

(b)    Nothing in this Award shall confer upon Grantee any right to continue in
the employ of the Company or any other company that is controlled, directly or
indirectly, by the Company or to interfere in any way with the right of the
Company to terminate Grantee’s employment at any time.

(c)    This Award shall be governed in accordance with the laws of the state of
Delaware.

(d)    This Award shall be binding upon and inure to the benefit of any
successor or successors to the Company.

(e)    Neither this Award nor the PRSUs nor any rights hereunder or thereunder
may be transferred or assigned by Grantee prior to vesting other than by will or
the laws of descent and distribution or pursuant to beneficiary designation
procedures approved by the Company or other procedures approved by the Company.
Any other transfer or attempted assignment, pledge or hypothecation, whether or
not by operation of law, shall be void.

 

-5-



--------------------------------------------------------------------------------

(f)    The Committee, as from time to time constituted, shall have the right to
determine any questions which arise in connection with this Award or the PRSUs.
This Award and the PRSUs are subject to the provisions of the 2016 PIP and shall
be interpreted in accordance therewith.

(g)    If Grantee is a resident of Canada, Grantee further agrees and represents
that any acquisitions of Common Stock hereunder are for his own account for
investment, and without the present intention of distributing or selling such
Common Stock or any of them. Further, the Company and its subsidiaries expressly
reserve the right at any time to dismiss Grantee free from any liability, or any
claim under this Award, except as provided herein or in any agreement entered
into hereunder. Any obligation of the Company under this Award to make any
payment at any future date or issue Common Stock merely constitutes the unfunded
and unsecured promise of the Company to make such payment or issue such Common
Stock; any payment shall be from the Company’s general assets in accordance with
this Award and the issuance of any Common Stock shall be subject to the
Company’s compliance with all applicable laws including securities law and the
laws its jurisdiction of incorporation or continuance, as applicable, and no
Grantee shall have any interest in, or lien or prior claim upon, any property of
the Company or any subsidiary by reason of that obligation. If Grantee is a
resident of Canada, Grantee hereby indemnifies the Company against and agrees to
hold it free and harmless from any loss, damage, expense or liability resulting
to the Company if any sale or distribution of the Common Stock by Grantee is
contrary to the representations and agreements referred to above.

(h)    If there is any inconsistency between the terms and conditions of this
Award and the terms and conditions of Grantee’s employment agreement, employment
letter or other similar agreement, the terms and conditions of such agreement
shall control.

 

-6-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Award to be duly executed by its
duly authorized officer.

 

Donnelley Financial Solutions, Inc.

By:

 

Name:

 

Kirk Williams

Title:

 

Chief Human Resources Officer

All of the terms of this Award are accepted as of this      day of             ,
20    .

 

                                                                         
Grantee:

 

-7-